UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-7934



STEVEN P. LAWSON,

                                              Plaintiff - Appellant,

          versus


SPARTANBURG   COUNTY    DETENTION  FACILITY;
SPARTANBURG GENERAL HOSPITAL; DOCTOR BIANCA;
JOHN DOE, Statutory Agent Officer; JANE DOE,
Statutory Agent Officer,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-02-3930-3-24BC)


Submitted:   April 28, 2005                   Decided:   May 5, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven P. Lawson, Appellant Pro Se.         Steve Michael Pruitt,
MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South
Carolina; Perry D. Boulier, Stacey Campbell Davis, HOLCOMBE, BOMAR,
GUNN & BRADFORD, P.A., Spartanburg, South Carolina; Stanley Turner
Case, BUTLER, MEANS, EVINS & BROWNE, Spartanburg, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Steven P. Lawson appeals the district court’s order

denying his Fed. R. Civ. P. 60(b) motion to reconsider its earlier

order adopting the magistrate judge’s recommendation to dismiss his

42 U.S.C. § 1983 (2000) action.       We have reviewed the record and

find no abuse of discretion.       Heyman v. M. L. Mktg. Co., 116 F.3d

91, 94 (4th Cir. 1997).     Accordingly, we affirm on the reasoning of

the district court.    See Lawson v. Spartanburg County Detention

Facility, No. CA-02-3930-3-24BC (D.S.C. Nov. 12, 2004).         Lawson’s

motion to stay or remand this appeal is denied.          We dispense with

oral   argument   because    the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                   - 2 -